DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 9/25/20, wherein:
Claims 1-9 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IWATAKE (US 2018/0210434).
As for independent claim 1. IWATAKE discloses a robot system comprising: a robot including a handle {see at least figure 1, item 55 and pars.0024-0025}; a force sensor configured to detect a handling force applied to the handle {see at least figure 1, item 51 and par. 0023}; and an inching motion execution section configured to execute an inching motion to move the robot by a determined movement amount, in response to the handling force detected by the force sensor {see at least figure 1, item 54, figure 2, abstract and pars. 0006, 0023-0029}. 
As for dep. claim 2, which discloses wherein the inching motion execution section does not execute the inching motion when a detected value of the handling force detected by the force sensor is smaller than a predetermined lower limit value or is larger than a predetermined upper limit value e.g. predetermined rage {see IWATAKE at least figure 2, pars. 0112-0114}. 
As for dep. claim 3, which discloses a change acquisition section configured to acquire a degree of change in a detected value of the handling force detected by the force sensor, wherein the inching motion execution section does not execute the inching motion when the degree of change is smaller than a predetermined lower limit value or is larger than a predetermined upper limit value e.g. predetermined range {see IWATAKE at least figure 2, pars. 0060, 0061, 0071, 0072, and 0098}. 
As for dep. claim 4, which discloses wherein, in the inching motion, the inching motion execution section moves the robot in a direction of the handling force detected by the force sensor or in a direction shifted from the direction of the handling force by a predetermined angle {see IWATAKE at least pars. 0112-0120}.
As for dep. claim 5, which discloses a parameter determination section configured to determine an inching-motion parameter based on the handling force detected by the force sensor, the inching-motion parameter including the movement amount or a movement direction in which the robot is to be moved in the inching motion {see IWATAKE at least figure 2, items 36-42}.
As for dep. claim 6, which discloses wherein the parameter determination section is configured to: determine the inching-motion parameter in response to a detected value of the handling force detected by the force sensor; determine the inching-motion parameter in response to a period of time when the detected value continuously exceeds a predetermined threshold value; or determine the inching-motion parameter in response to the number of times for which the force sensor detects the handling force within a predetermined period of time {see IWATAKE at least pars. 0040, 0058, 0060, 0098, 0136, 0137 and 0139}. 
As for dep. claim 7, which discloses wherein, when the force sensor repeatedly detects the handling force for a plurality of times, the parameter determination section is configured to: determine the movement amount as the inching-motion parameter, in response to a detected value of the handling force detected for one of the plurality of times, or a period of time when the detected value detected for the one of the plurality of times continuously exceeds a predetermined threshold value; and determine, as the movement direction of the inching-motion parameter, a direction of the handling force detected for another one of the plurality of times {see IWATAKE at least pars. 0040, 0058, 0060, 0098, 0136, 0137 and 0139}. 
As for dep. claim 8, which discloses wherein the parameter determination section is configured to determine the movement amount as the inching-motion parameter by performing a predetermined calculation, using a direction of the handling force, a target direction of the robot, and a target movement amount of the robot in the target direction {see IWATAKE at least figure 2, items 33, 34, 36-37}. 
As for independent claim 9, the limitations of this claim have been noted in the rejections above.  It is therefore considered rejected as sets forth above. 

Conclusion
	The following references are cited as being of general interest: Lomatsu et al (US 2010/0152896); Geffard et al (US 2013/0110290); Nakagawa et al (US 2015/0290809); Matsudaira et al (US 2017/0028565); Sato et al (US 2017/0285625).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664